DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it appears reference numeral “42” in Figures 1,3 and 8 should be “43”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4,5,13,19,26,27 and 29 are objected to because of the following informalities:  In claims 4 and 5, line 2, “flap configured” should be “flap is configured”. In claim 13, line 2, “seventh configured” should be “seventh panel configured”. In claim 19 “a game controllers” should be “a game controller”. Claim 26 appears to be inadvertently labeled as second claim 25. For the purposes of examination it was . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5 it is unclear how the portion along the first longitudinal side of the flap is configured to form both the first(as in claim 4) and second of the two forward legs. It appears that claim 5 should recite “a second longitudinal side of the flap”. In claim 9 it is unclear which of the floor support panels is being referenced as “the floor support panel”. In claim 10 it is unclear which of the exterior support panels is being referenced as “the exterior support panel”. In claim 11 it is unclear which of the shelf panels is being referenced as “the shelf panel”. In claim 12 it is unclear which of the shelf support panels is being referenced as “the shelf support panel”. With regards to claim 14 it is unclear how the device is meant to be structured and arranged. The only mechanism disclosed for releasably attaching the seventh panel to the first panel is magnets, as detailed in paragraph[0068] of the present disclosure. The recited Velcro connectors are only disclosed as being used to connect the article to the article attachment panel. It appears that claim 14 should reference magnets as the mechanism for releasably 



Allowable Subject Matter
Claims 1-4 are allowed.
	Claims 5-30, as best understood by the Examiner, would be allowable if amended to overcome the above claim objections and 112 rejections. 

The prior art does not teach a collapsible stand substantially as recited in claims 1 and 26. U.S. Patent 4722504 to Degenholtz was considered to be the closest applicable prior art. Degenholtz however does not teach or suggest every element of the claimed invention, including a stand portion with two forward and a rear leg, where the legs support a lower portion of a main body, with the main body configured to provide a support against which an article rests in leaning engagement, where each leg comprises a floor support panel hingeably connected to the main body, and configured to lie against a floor, an exterior support panel hingeably connected to the floor support panel, the exterior support panel configured to project from the floor to the main body to resist the opposing force created by the lead of the article, a shelf panel hingeably connected to the exterior support panel configured to support the load of the article supported by the collapsible stand, and a shelf support panel hingeably connected to the shelf panel and configured to support the shelf panel against the main body. As seen in figure 1 of Degenholtz, a collapsible stand is disclosed with a main body(central portion of 12) two forward legs(either side of 12) and a rear leg(26), however the legs are not structured as detailed above with the specific arrangement of hingeably connected panels. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11076665, US20210207762, US10935182, US10842237, US10664012, US10606314, US20200100375, US20200081489, US20200060420, US9935669, US9918545, US20170254471, US9310835, US9308767, US20160066667, US9258029, US20130270413, US8424830, US20080230672, US20020162935, US4991812, US4709895.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632